Pish and Cobb, JJ.,
concurring. Being bound by the decision cited supra, we concur in the judgment, but as an open question we would hold that *594the term “timber,” as used in section 2809 of the Civil Code, embraces “standing timber,” notwithstanding the same is realty; and accordingly, we are of the opinion that under the facts of this case the plaintiff in error was entitled to the lien claimed by him.
Argued June 16,
Decided August 7, 1897.
Levy and claim. Before Judge Felton. Crawford superior court. October term, 1896.
H A. Mathews, for plaintiff. Hardeman & Moore, contra.